DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in reply to communication filed on 10/06/2020.
	Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 for the following reasons: 

Step 1:
	Claims 1-10 directed to a process. Claims 11-15 directed to a machine. Claims 16-20 directed to a machine.

Step 2A, Prong1:
	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea of 
	receiving transaction data associated with a plurality of transactions of at least one payment account; 
	detecting at least one attempted attack based on the transaction data; and 
	generating a fraud risk score for each subperiod of a plurality of subperiods in a time period following the at least one attempted attack based on the transaction data, 
	the fraud risk score for each respective subperiod being associated with a probability that a fraudulent transaction will not occur by the respective subperiod without significantly more. 	
	The independent claims of 1, 11 and 16 recite the above limitations that represent the concept of receiving transaction data, detecting fraud in the transaction data and generate a risk score for a subperiods, wherein the risk score associated with a probability that a fraudulent transaction will not occur. According to the 2019 PEG this concept qualifies as fundamental economic practices or principles under the certain methods of organizing human activity. See MPEP 2106.04(a)(2)(II)(A).
	In addition, the independent claims recite limitations that can be performed in the human mind or by human using a pen and paper, as a person can receive “by collecting” transaction data, detecting “by look and notice” a fraudulent attack, such as a purchase not made by the person, generate “by calculating” a score for each transaction on different time periods and evaluate if the fraud had occurred or not. See MPEP 2106.04(a)(2)(III). 


Step 2A, Prong 2:
	This judicial exception is not integrated into a practical application because the claims satisfy the following criteria, which indicate that the claims do not integrate the abstract idea into practical application: 
	The claimed additional limitations are: 1) “at least one processor”. 2) “a deep learning model”. 3) “a survival model” that are not part of the abstract idea; however, the mere recitation to a plurality of computers for users is just a further instruction for one to practice the abstract idea using generic computers connected to each other via a network, which also do not integrate the judicial exception in a particle application. See MPEP 2106.05(f). In other words, Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).

Step 2B:
	As for Step 2B analysis, knowing the consideration is overlapping with Step 2A, Prong 2. The Step 2B considerations have already been substantially addressed under Step 2A Prong 2, see Step 2A Prong 2 analysis above. The additional claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these additional limitations are mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea. See MPEP 2106.05 (f).

	In addition, the dependent claims recite:
Claims 2 and 7 recite further embellishment of the same abstract idea that was found for claim 1 by further defining the type of information that is being used by the system (the transaction data includes all transactions associated with the at least one account during a preceding time period and each subperiod comprises a day and the time period comprises a month). The data/information being claimed is directed to non-functional descriptive material that is part of the abstract idea of the claim in terms of the descriptive information transaction data provided to be used by the system, which is part of the abstract idea recited in the independent claims. Nothing additional is claimed for consideration at the 2nd prong or step 2B.
Claims 3-5, 12-13 and 17-18 reciting more than one deep learning model and survival model, such as a deep neural network, a recurrent neural network (RNN), a long short term memory (LSTM) network, a Cox regression model and a loss function for the deep learning model is based on the survival model. These limitations are considered to be additional elements that are not part of the abstract idea; however, is just a further instruction for one to practice the abstract idea using generic computers connected to each other via a network. For the same reasons that are set forth for claim 1, the recitation to the generic computer technology that is being used as a tool to execute the steps that define the abstract idea do not provide for integration at the 2nd prong and do not provide for significantly more at step 2B.
Claims 6, 8-10, 14-15 and 19-20 reciting more of the abstract idea of the independent claims of “generating at least one embedding for each payment account of the at least one payment account based on the transaction data; and generating the fraud risk score for each subperiod based on the at least one embedding, generating a survival curve based on the fraud risk score for each subperiod, determining an area bounded by the survival curve; and comparing, with at least one processor, the area to a threshold to determine whether the at least one payment account is in a high risk category, rejecting a subsequent transaction based on the risk score). The claim recites additional claim, processor, a deep learning model and a survival model, however, the mere recitation to computer claimed in a generic and non-limiting manner is just a further instruction for one to practice the abstract idea using generic computers connected to each other via a network. For the same reasons that are set forth for claim 1, the recitation to the generic computer technology that is being used as a tool to execute the steps that define the abstract idea do not provide for integration at the 2nd prong and do not provide for significantly more at step 2B.
	Therefore, for the above reasons claims 1-20 are found to be directed to an abstract idea without significantly more.




Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-5, 7-9, 11-13, 15-18 and 20 are rejected under 35 U.S.C 103 as being unpatentable over US Pat. No. 8805737 to Chen et al. (“Chen”) in view of US Pat. No. 7788195 to Subramanian et al. (“Subramanian”) further in view of US Pat. Pub. No. 20170372232 to Maughan et al. (“Maughan”).

	Regarding claims 1, 11 and 16. Chen teaches a computer-implemented method, comprising: 
	receiving, with at least one processor, transaction data associated with a plurality of transactions of at least one payment account (Chen, Fig. 4; “receive financial transaction data 100”); 
	detecting, with the at least one processor, at least one attempted attack based on the transaction data (Chen, col. 3, lines 43-52; “a computer-implemented system for detecting fraudulent activity with respect to one or more financial transactions … The system can also utilize payment information 106 … to detect whether the account is in a fraud state”); and 
	generating, with the at least one processor, using a deep learning model (Chen, col.4, Lines 8-9; “The fraud detection predictive model 38 can itself consist of one model or comprise a group of models”), a fraud risk score (Fig. 4; “generating fraud scores for the received financial transaction data 110” > “generating summarization of the scored financial transaction data 120”. See col.5, lines 21-25), 
	the fraud risk score for each respective subperiod being associated with a probability that a fraudulent transaction will not occur by the respective subperiod (Chen, Fig. 4; “using summarization data to determine whether fraud has occurred 130”. Col. 12, lines 1-3; “the determination and storage of whether a financial transaction is fraudulent may not occur until much later on in the process”).  
	Chen substantially discloses the claimed invention; however, Chen fails to explicitly disclose the “for each subperiod of a plurality of subperiods in a time period following the at least one attempted attack based on the transaction data”. However, Subramanian teaches:
for each subperiod of a plurality of subperiods in a time period following the at least one attempted attack based on the transaction data (Subramanian, Fig. 6, col. 3, lines 60-65; “at 300 that with scoring on demand, a different score (e.g., at "S2") might be produced even though only the passage of time had occurred with no new transactional information being received (e.g., "S2" was generated despite a new transaction "T2" not occurring until later)”).
	Therefore, it would have been obvious to one of ordinary skill in the fraud prevention art at the time of filing to modify Chen to include for each subperiod of a plurality of subperiods in a time period following the at least one attempted attack based on the transaction data, as taught by Subramanian, where this would be performed in order to provide easier and more sufficient automated or semi-automated mechanism for determining whether a suspicious activity, such as credit card fraud, may have occurred.  See Subramanian, col. 1, lines 36-38.

	The combination of Chen in view of Subramanian substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “a survival model”. However, Maughan teaches: a survival model (Maughan, [0109]; “the predictive analytics apparatus 102 includes a quality analysis module 202, a corrective action module 204, and a predictive analytics module 206”. [0063]; “The predictive analytics module 206 may generate learned functions from multiple different predictive analytics classes, models, or algorithms. For example, … survival or duration analysis”).
	Therefore, it would have been obvious to one of ordinary skill in the fraud prevention art at the time of filing to modify Chen to include a survival model, as taught by Maughan, where this would be performed in order to prepare the data correctly to build machine learning models to generate predictions based on the data. See Maughan [0003].    

	Regarding claim 2. The combination of Chen in view of Subramanian further in view of Maughan disclose the method of claim 1, wherein the transaction data includes all transactions associated with the at least one account during a preceding time period (Chen, col. 3, lines 25-29; “such as posting/transaction information … Postings are the process for the recording of debits and credits to individual cardholder account balances”).  

	Regarding claim 3. The combination discloses the method of claim 1, wherein the deep learning model comprises at least one of a deep neural network, a recurrent neural network (RNN), a long short term memory (LSTM) network, or any combination thereof (Chen, col. 4, lines 11-13; “The models can include a neural network model, a decision tree model, logistic regression model, a linear regression model”).

	Regarding claim 4. The combination discloses the method of claim 1, wherein 
	The combination of Chen in view of Subramanian substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “the survival model comprises a Cox regression model”. However, Maughan teaches: the survival model comprises a Cox regression model (Maughan, [0081]; “e.g. Box-Cox, or the like”).
		Therefore, it would have been obvious to one of ordinary skill in the fraud prevention art at the time of filing to modify Chen to include the survival model comprises a Cox regression model, as taught by Maughan, where this would be performed in order to prepare the data correctly to build machine learning models to generate predictions based on the data. See Maughan [0003].    

	Regarding claims 12 and 17. Claims 12 and 17 have been analyzed and are rejected for the same rationale used to reject claims 3 and 4. Claims 12 and 17 limitations do not teach or define any new limitations beyond claims 3 and 4; therefore, claims 12 and 17 are rejected under the same rationale.

	Regarding claims 5, 13 and 18. The combination discloses the method of claim 1, wherein 
	The combination of Chen in view of Subramanian substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “a loss function for the deep learning model is based on the survival model”. However, Maughan teaches:
a loss function for the deep learning model is based on the survival model (Maughan, [0111]; “scaled or weighted model-readiness scores may indicate data quality issues for which corrective actions will have a greater effect or a lesser effect”). 
		Therefore, it would have been obvious to one of ordinary skill in the fraud prevention art at the time of filing to modify Chen to include a loss function for the deep learning model is based on the survival model, as taught by Maughan, where this would be performed in order to prepare the data correctly to build machine learning models to generate predictions based on the data. See Maughan [0003].    

	Regarding claim 7. The combination discloses The method of claim 1, wherein each subperiod comprises a day and the time period comprises a month (Chen, col. 6, lines 35-42; “A dynamic summarization process 42 can use different period lengths … the periodicity 300 for summarization could be a long-term period (e.g., once a month)”. Col., lines; “a longer period length can be used during the portions of the day … a shorter period length can be used during the portions of the day when most commercial transactions occur (e.g., during typical business hours)”).  

	Regarding claim 8. The combination discloses the method of claim 1, further comprising: 
	The combination of Chen in view of Subramanian substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “generating, with the at least one processor, a survival curve based on the fraud risk score for each subperiod”. However, Maughan teaches: generating, with the at least one processor, a survival curve based on the fraud risk score for each subperiod (Maughan, [0075] The quality analysis module 202 … may provide a user with a “score” and highlight categorical features that have high cardinality, highlight features with only one unique value which may be useless in predictive modeling, or the like”).  
	Therefore, it would have been obvious to one of ordinary skill in the fraud prevention art at the time of filing to modify Chen to include generating, with the at least one processor, a survival curve based on the fraud risk score for each subperiod, as taught by Maughan, where this would be performed in order to prepare the data correctly to build machine learning models to generate predictions based on the data. See Maughan [0003].    

	Regarding claims 9, 15 and 20. The combination discloses the method of claim 8, further comprising: 
	comparing, with at least one processor, the area to a threshold to determine whether the at least one payment account is in a high risk category (Chen, Col. 8, lines 40-42; “the ratio of the total number of transactions scoring above a given threshold may be compared to the total number transactions at a particular MCC”);
	The combination of Chen in view of Subramanian substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “determining, with the at least one processor, an area bounded by the survival curve”. However, Maughan teaches: determining, with the at least one processor, an area bounded by the survival curve (Maughan, [0086]; “The corrective action module 204 may perform and/or recommend a corrective action, which may be based on a model type or the like. For some models”).
		Therefore, it would have been obvious to one of ordinary skill in the fraud prevention art at the time of filing to modify Chen to include determining, with the at least one processor, an area bounded by the survival curve, as taught by Maughan, where this would be performed in order to prepare the data correctly to build machine learning models to generate predictions based on the data. See Maughan [0003].    

	Claims 6, 14 and 19 are rejected under 35 U.S.C 103 as being unpatentable over Chen in view of Subramanian further in view of Maughan furthermore in view of US Pat. Pub. No. 20200314101 to Zhang et al. (“Zhang”).

	Regarding claims 6, 14 and 19. The combination of Chen in view of Subramanian further in view of Maughan disclose the method of claim 1, wherein generating the fraud risk score comprises: 
	The combination substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “generating, with at least one processor, using the deep learning model, at least one embedding for each payment account of the at least one payment account based on the transaction data; and4VK5602.DOCXPage 45 of 50Attorney Reference: 8223-2003033 (4707US01) generating, with the at least one processor, using the survival model, the fraud risk score for each subperiod based on the at least one embedding”. However, Zhang teaches:
	generating, with at least one processor, using the deep learning model, at least one embedding for each payment account of the at least one payment account based on the transaction data (Zhang, [0083]; “The analytical model can encode the interaction data features and the authorization decision features as embedding vectors. For example, the interaction data features may be [$20, 1 PM, Target, e-commerce] … generated from the authorization response data”); and 4VK5602.DOCXPage 45 of 50Attorney Reference: 8223-2003033 (4707US01) 
	generating, with the at least one processor, using the survival model, the fraud risk score for each subperiod based on the at least one embedding (Zhang, [0083]; “the interaction labels and the authorization decision labels may comprise risk labels. The risk labels may also be associated with a risk score from the processing computer”. [0089]; “The predictive layer 540 may also output a risk score … generated output”).

	Therefore, it would have been obvious to one of ordinary skill in the fraud prevention art at the time of filing to modify Chen to include generating, with at least one processor, using the deep learning model, at least one embedding for each payment account of the at least one payment account based on the transaction data; and4VK5602.DOCXPage 45 of 50Attorney Reference: 8223-2003033 (4707US01) generating, with the at least one processor, using the survival model, the fraud risk score for each subperiod based on the at least one embedding, as taught by Zhang, where this would be performed in order to the risk analysis accurately reflect the decision that the authorizing entity might make utilizing less amount of data storage and computational resources.  See Zhang [0001-0002].  

	Claim 10 is rejected under 35 U.S.C 103 as being unpatentable over Chen in view of Subramanian further in view of Maughan furthermore in view of US Pat. No. 7668776 to Ahles (Ahles”).

	Regarding claim 10. The combination of Chen in view of Subramanian further in view of Maughan disclose the method of claim 1, further comprising: 
	The combination substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “rejecting, with the at least one processor, a subsequent transaction based on the risk score”. However, Ahles teaches: rejecting, with the at least one processor, a subsequent transaction based on the risk score (Ahles, col. 9, lines 14-19; “The processor 162 further comprises a scoring rule matrix 166 that includes a plurality of rules configured to select a scoring model to run in order to obtain a risk score. Based on the risk score, the scoring rule matrix 166 determines whether the transaction should be authorized, declined, or further evaluated”).

	Therefore, it would have been obvious to one of ordinary skill in the fraud prevention art at the time of filing to modify Chen to include rejecting, with the at least one processor, a subsequent transaction based on the risk score, as taught by Ahles where this would be performed in order to provides the authorization of the check transaction to the merchant.  See Ahles [0001-0002].  

Conclusion
1.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-4901.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVIA SALMAN/Examiner, Art Unit 3687                
/PETER LUDWIG/Primary Examiner, Art Unit 3687